Citation Nr: 1142153	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Evaluation of perforated diverticulum of left colon, status post left and transverse colon resection, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 until June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  During the pendency of this appeal, jurisdiction was transferred to the RO in Anchorage, Alaska.

The Veteran was afforded a hearing in June 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.


FINDING OF FACT

Perforated diverticulum of left colon, status post left and transverse colon resection has been productive of severe symptomatology including constant diarrhea, four to ten bowel movements a day, and occasional leakage.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for perforated diverticulum of left colon, status post left and transverse colon resection have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.114, Diagnostic Code 7329 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

The VCAA duty to notify was nonetheless satisfied by way of a letter sent to the Veteran in November 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here records of medical treatment have been obtained and the Veteran's lay statements have been associated with the claims file.  Furthermore, the Veteran was afforded a VA examination in October 2010, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2011 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to higher rating for post-resection perforated diverticulum is an appeal from the initial assignment of a disability rating in November 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability has not significantly changed and a uniform evaluation is warranted.

In the November 2009 rating decision on appeal, the Veteran was awarded service connection for post-resection perforated diverticulum and granted an evaluation of 10 percent effective April 3, 2009.  In a subsequent rating decision of January 2010, the Veteran's rating was increased to a 20 percent evaluation effective April 3, 2009.

The Veteran's disability is rated under 38 C.F.R. § 4.114 Diagnostic Code (DC or Code) 7329 (2011).  Under this Code, resection of the large intestine is rated as 20 percent with moderate symptoms and 40 percent disabling with severe symptoms, objectively supported by examination.  Where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic Code 7301, for adhesions of the peritoneum.  38 C.F.R. § 4.114, DC 7329 (2011).

Of record is an August 1993 letter from the Veteran to the Public Health Service in which he states that he underwent a subtotal colectomy in 1971 for diverticular disease and had not had any recurrence of diverticula, sequelae or complications as a result of the surgery.  From 1986 through the time of the letter, he stated that he had enjoyed normal health and had no active illness.

In June 2009 the Veteran reported frequent diarrhea - sometimes urgent and explosive in nature - with four to ten bowel movements a day, excessive flatulence, and intermittent leakage requiring him to change his undergarments.  In December 2009, he reported that there was "hardly any time during the day" when he did not feel urgency and the need to move his bowels.  In March 2010 he repeated his contentions but denied anemia, weight loss or other evidence of malnutrition.

During an August 2009 VA examination, the Veteran reported that he had a paracolonic abscess secondary to perforated colonic diverticulum during service, and that in 1971 he underwent a diverting ostomy and a left colon resection.  He now complains of rapid intestinal transit with bowel movements three times a day.  The examiner subsequently reported persistent diarrhea four times a day and that his symptoms had no effects on the Veteran's usual daily activates.

On VA examination in October 2010, the Veteran reported having diarrhea since 1971 from four to ten times each day but averaging six times a day.  He endorsed rapid intestinal transit with urgency, explosiveness, and flatus.  There were occasional accidents consisting of some small amount of leakage and while the Veteran did not wear a diaper, liner, or other absorbent material, he did wear dark undergarments due to the risk of such accidents.  Overall health was good, without signs of weight loss, malnutrition, anemia, fistula, abdominal mass, or abdominal tenderness.  The examiner stated that the Veteran's ability to conduct long-distance air travel was restricted due to the need to be near to a restroom.  The Veteran reported that he had been to the restroom just prior to the examination, he excused himself in the midst of the examination to do the same, and he told the examiner after the examination that he once again needed to use the restroom.  The examiner opined that the subjective symptomatology endorsed was severe in nature, but that she found the objective record did not reflect severe symptomatology.  The examiner then questioned the Veteran's current endorsements in the face of statements made in the August 1993 letter to the Public Health Service. 

Under oath during his June 2011 hearing before the undersigned, the Veteran reported all-day discomfort relating to his colon, and bowel movements four to six times a day with daily leakage.  He denied wearing diapers or pads, but said that he was able not to only by being aware at all times of the locations of the nearest bathroom.  To that end when designing his private office space, for example, he ensured an ensuite restroom.  Though his symptoms did inhibit his ability to travel great distances, he stated that they did not affect his vigor or ability to be physically active.

After a careful review of the record, the Board finds the Veteran's post-resection perforated diverticulum to be 40 percent disabling.  As stated above, the current 20 percent evaluation contemplates moderate symptomatology.  In order for a 40 percent rating to be assigned, there must be evidence of severe symptoms, objectively supported by examination.  38 C.F.R. § 4.114, DC 7329 (2011).  A rating of greater than 40 percent is not available under this Diagnostic Code.

Here the examiner in 2010 affirmatively stated that the Veteran's reported symptoms were severe in nature.  The examiner went on to question the credibility of his reports, however, and thus concluded that his symptoms were not as severe as the Veteran had presented them to be.  The Board has reviewed the record and the undersigned Veterans Law Judge has personally met the Veteran he is found to be credible.  The Board finds nothing inconsistent between the Veteran's currently reported symptoms and those symptoms reported in his 1993 letter to the Public Health Service.  In his 1993 letter he stated only that he had no active illness but never denied having any symptomatology.  Furthermore, as reported by the Veteran, he has maintained appropriate nutrition and strength, so say to that he is of normal health and without active illness was not inaccurate.

Generally, in fact, the Veteran has been highly consistent in his reported symptoms.  He has repeatedly endorsed having constant urges to move his bowels, painful gas, and diarrhea four to six times a day and as frequently as ten times a day on flare-ups.  The Board is aware of the 2009 VA examiner's report that the Veteran had three bowel movements a day, however that report is internally inconsistent and the Board finds it to be a not-credible description of the Veteran's symptoms.  To that end, we note that after reporting that the Veteran had only three bowel movement a day, the examiner went on to report persistent diarrhea four times a day and then indicated such symptoms had no effect on his usual daily activates.  Taken together, these reports are incredible and of no probative value.

The 2010 examiner found the Veteran to be not credible.  The Board has considered the examiner's conclusion but, for the reasons stated above, the Board finds the Veteran is credible in his reports.   The 2010 examiner also determined that, if true, the Veteran's subjective complaints represented severe symptomatology.  Thus, the Board concludes that the Veteran has, in fact, had severe symptomatology throughout the period on appeal.

Finally, the Board has considered all potentially applicable Codes in consideration of whether the Veteran may be entitled to a rating of higher than 40 percent under an alternative Code.  We find that none of the Codes relating to the digestive system under 38 C.F.R. § 4.114 are applicable.

Based on the foregoing, the Board concludes that the Veteran's post-resection perforated diverticulum has been 40 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted, as the schedular evaluation assigned adequately contemplate the claimant's level of disability and symptomatology.



ORDER

An evaluation of 40 percent for post-resection perforated diverticulum is granted subject to the controlling regulations applicable to payment of monetary benefit.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


